DAUKSCH, Judge,
dissenting.
I respectfully dissent.
In my opinion the trial court erred in awarding permanent alimony to appellee and in the amount of that alimony awarded.
Appellee received approximately fifty-five percent of the parties’ assets and custody of the children. Appellant was ordered to pay for life insurance, health and dental insurance, and child support. This totals approximately $950 per month. He was also ordered to pay $300 per month permanent periodic support alimony. Based upon his income he will have a net of $1,900 from which to support his children, his ex-wife and himself. Thus after the payments for the benefit of his children and to his ex-wife he has a net of $667 for his own support. He says his monthly needs are modest: $380 rent, $300 groceries, $70 utilities, $120 gasoline, $43 insurance. These total over $900 and do not include other obvious necessities like clothing, automobile maintenance, doctor and dental bills, haircuts and entertainment.
Appellee testified she works part-time and has about $1,500 per month to spend, excluding alimony. Appellee apparently could work full-time and earn more money.
It is clear to me that the evidence taken in the best light to support the judgment and appellee's position that the wife can do without the alimony and the husband is unable to pay it, based upon his current income. I would either reduce or eliminate the permanent alimony.